DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has elected entry in DSEMR pilot. Thus no arguments were made regarding the 101 rejection.
In relation to the “figure A”, applicant argues that weighted averaging is not a neural network. The examiner agrees and is not relying on that particular structure.
Applicant presents a Figure B which purports to illustrate what is taught by the Wikipedia reference.
The Wikipedia reference itself cites Hashem. Hashem’s figure 1 is shown below:

    PNG
    media_image1.png
    479
    476
    media_image1.png
    Greyscale

As can be seen, the output is not the weights (depicted above as alphas), rather the weights as used to provide the output.

The Wikipedia article notes: The optimization problem of finding alpha is readily solved through neural networks, hence a "meta-network" where each "neuron" is in fact an entire neural network can be trained, and the synaptic weights of the final network is the weight applied to each expert. This is known as a linear combination of experts.

The examiner is not convinced by applicant’s arguments. Wikipedia appears to disclose that the outputs of “expert” subnetworks can by inputs into a neural network. The output of the neural network is not the weights, but rather the weights are what defines that network. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 1-11 recite:
1. A method comprising: generating, by a first neural network taking features derived from first time series data from a first source computer as input, second time series data; generating, by a second neural network taking features derived from third time series data from a second source computer as input, fourth time series data; combining the second time series data and the fourth time series data into combined time series data; generating, by a third neural network taking features derived from the combined time series data as input, a predicted value; and causing the predicted value to be presented on a user interface of a client device.  
2. The method of claim 1, further comprising: based on the predicted value, automatically approving a financial transaction with a business entity.  
3. The method of claim 1, further comprising: based on the predicted value, automatically denying a financial transaction with a business entity.  
4. The method of claim 1, further comprising: accessing the first time series data from the first source computer via a network; creating a training set for the first neural network by treating a predetermined number of sequential values of the first time series Attorney Docket No. 2058.C95US138 Client Ref. No. 190963US01data as an input and a following value of the first time series data as a label for the input; and training the first neural network using the training set.  
5. The method of claim 1, wherein the first time series data comprises daily interest rate data.  
6. The method of claim 1, wherein the first time series data comprises monthly growth data.  
7. The method of claim 1, wherein the predicted value is a predicted liquidity of a business entity.  
8. The method of claim 7, wherein the first time series data is weekly liquidity data for a subsidiary of the business entity.  
9. The method of claim 7, wherein the first time series data is quarterly time series data for a currency.  
10. The method of claim 7, wherein the first time series data comprises daily accounts receivable data.  
11. The method of claim 7, wherein the first time series data comprises monthly payroll data of the business entity.

But for the recitation of the underlined additional elements, claims 1-11 recite a method of organizing human activity. Specifically they describe underwriting a financial transaction based on various types of financial data.

The source computers, the network, the user interface on a client device are recited at a high degree of generality such that they amount to mere instructions to implement an abstract idea, which per MPEP 2106.05(f) is not a practical application nor significantly more.

Regarding the recitations of neural network and training the neural network, these recitations are at a high degree of generality. There are no details about how the neural networks work. Thus they amount to generally linking to a technological environment, which per MPEP 2106.05(h) is neither a practical application nor significantly more. These additional elements are additionally regarding as not significantly more because trained neural networks are regarded as conventional (see Ayala US 6424961 B1 column 2 line 29+).

Claims 12-20 contain the same abstract idea/additional elements as claims 1-11 and also recite the additional elements of memory/instructions/processor/medium. These elements are recited at a high degree of generality such that they amount to mere instructions to implement the abstract idea, which per MPEP 2106.05(f) is neither a practical application nor significantly more.

For the reasons above claims 1-20 are considered to be drawn to an abstract idea without a practical application or significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 9-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra (US 20200402156 A1) in view of Ensemble averaging to Wikipedia.
Regarding claim 1, Maitra discloses:
	generating, by a first neural network taking features derived from first time series data from a first source computer (paragraph 51 data sources can be one or more external servers) as input, second time series data (paragraph 48 prediction model used to predict liquidity);
	generating, by a second neural network taking features derived from third time series data from a second source computer as input (paragraph 51 data sources can be one or more external servers), fourth time series data (paragraph 48 multiple prediction models can be used; combining the second time series data and the fourth time series data into combined time series data (paragraph 41 aggregate respective predictions).
	causing the predicted value to be presented on a user interface of a client device ([0098] In a third implementation, alone or in combination with one or more of the first and second implementations, performing the one or more actions may include providing information to an entity identifying the amount of funds that is predicted, in order to permit the entity to select a portion of the amount of funds as a liquidity buffer, or determining a portion of the amount of funds as a liquidity buffer based on rules associated with the entity.).
Maitra fails to disclose:
	generating, by a third neural network taking features derived from the combined time series data as input, a predicted value

However Wikipedia discloses generating, by a third neural network taking features derving from the combined data as input, a predicted value (see entire document, where alpha is a set of weights. The optimization problem of finding alpha is readily solved through neural networks, hence a "meta-network" where each "neuron" is in fact an entire neural network can be trained, and the synaptic weights of the final network is the weight applied to each expert. This is known as a linear combination of experts).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Maitra by combining models is a linear combination of experts. The motivation for the combination is to reduce error (See first paragraph “because the various errors of the models "average out."”).

Regarding claim 4, Maitra discloses accessing the first time series data from the first source computer via a network (paragraph 51 data sources can be one or more external servers); creating a training set for the first neural network by treating a predetermined number of sequential values of the first time series data as an input and a following value of the first time series data as a label for the input ([0050] In some implementations, the liquidity management platform, or another device, may train the prediction model to predict an account balance of an account based on features relating to a behavioral pattern of the account, such as quantitative features and/or spatial features, as described above. For example, the prediction model may be trained with historical data relating to behavioral patterns of accounts. In addition, the prediction model may be trained with historical data relating to anomalous behavior, relationships or associations between accounts, and/or the like. The prediction model may predict for an account an amount of funds, a quantity of transactions, and/or an amount of the transactions during a future time period based on one or more quantitative features and/or one or more spatial features of a behavioral pattern of the account. Based on the amount of funds, the quantity of transactions, and/or the amount of the transactions, the liquidity management platform may classify funds in the account as operational (e.g., likely to remain in the account) or as non-operational (e.g., not likely to remain in the account)) and training the first neural network using the training set (paragraph 50 model is trained).

Regarding claim 6, Maitra discloses wherein the first time series data comprises monthly growth data ([15] inflows of funds, [13] account is increasing, i.e. growth, [22] behavior can be daily/weekly/monthly).

Regarding claim 7, Maitra discloses wherein the predicted value is a predicted liquidity of a business entity ([0064] In the case of behavioral pattern 200, the liquidity management platform may determine that the account associated with behavioral pattern 200 is to be classified in a funding account type cluster based on the spatial features. Furthermore, the liquidity management platform may determine a prediction for the balance of the account over a future time period using a model that is associated with the funding account type cluster and based on the spatial features.).


Regarding claim 9, Maitra discloses wherein the first time series data is time series data for a currency ([15] inflow of funds, funds are currency, [22] different time periods up to monthly suggested, but not quarterly). Maitra discloses different periods but fails to explicitly mention quarterly. However it has been held that change in size is obvious to one of ordinary skill in the art. See MPEP 2144.04(IV)(A). Thus it would have been obvious to one of ordinary skill in the art that the time period used could be a quarter.

Regarding claim 10, Maitra discloses wherein the first time series data comprises daily accounts receivable data ([15] inflow of funds, can be daily see [22]).

Regarding claim 11, Maitra discloses wherein the first time series data comprises monthly payroll data of the business entity ([44] payroll data, [22]/[23] behavior data can be determined on monthly basis).

Claims 12, 16, 17 and 18 are rejected for the same reasons as claims 1, 6, 7 and 1 (and see Maitra [4] regarding processor/medium based implementation of software instructions).
Claims 2, 3, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra in view of Wikipedia as applied to claim 1/12/18 above, and further in view of Rangaswamy (WO 2020202220 A1).
Regarding claims 2 and 3, Maitra as modified fails to disclose and Rangaswamy discloses based on the predicted value, automatically approving/denying a financial transaction with a business entity (page 10 claim 5 loan approved/rejected in part based on liquidity analysis). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Maitra as modified by using liquidity information to process loans. The motivation for the combination is improved loan processing (paragraph 7).
Claims 13, 14, 19 and 20 are rejected for the same reasons as above, but applied to claims 12 and 18.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra in view of Wikipedia as applied to claim 1/12 above, and further in view of Stolz (US 8190504 B1).
Regarding claim 5, Maitra discloses a variety of data including daily data (paragraphs 22/23), but fails to disclose interest rate data. However Stolz discloses liquidity analysis factoring in interest rate data (column 9 63-column 10 20). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Maitra as modified by factoring in interest rate data. The motivation for the combination is service flexibility (column 1 line 46).

Claim 15 is rejected for the same reasons as above, but applied to claim 12.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra in view of Wikipedia as applied to claim 7 above, and further in view of common knowledge.
Regarding claim 8, Maitra discloses wherein the first time series data is weekly liquidity data ([44] steady account balance indicative of liquid assets [22]/[23] behavior data can be determined on weekly/monthly basis) for a business entity ([11] corporate).
Maitra fails to disclose the entity is a subsidiary. However the examiner takes official notice that it is common knowledge for subsidiary businesses to exist and the advantages to being a subsidiary (such as efficiency of scale). Thus it would have been obvious to one of ordinary skill in the art that the business could be a subsidiary in order to obtain common benefits associated with hierarchical business structures.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bertagnolli (US 20220044329 A1) discloses applying neural networks to predicting approval. Bekmann (US 11176607 B1) discloses approving/denying a loan based a risk analysis. Sarshogh (US 20210334896 A1) discloses credit approval based on neural network processing of data from plural sources. Joliveau (US 20210142399 A1) discloses liquidity forecasting and management. Walters (US 20210042723 A1) discloses predicting behavior based on neural network analysis of financial data. Dubey (US 20150339765 A1) discloses liquidity forecasting using machine learning. Turner (US 20200279198 A1) disclsoes cash forecasting based on neural network analysis of financial data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687